DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 25, 2022.  As directed by the amendment: claims 1-7, 9, 11, 12, and 14-20 have been amended.  Thus, claims 1-20 are presently pending in the application.

Drawings
The drawings are objected to because Fig(s). 1 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “snap button” of claim 17 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 10A and 11A.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line contains the legal phraseology “comprises.”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because of the following informalities:
The claim set currently includes extraneous text located in the footer of each page, which should be removed to conform to current US practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 7, line 1 recites the limitation “a pressure signal mode,” which renders the claim unclear.  It is unclear if this is the same or a different pressure signal mode as recited in claim 1 lines 20-21.
Regarding claim 7, line 2 recites the limitation “the pressure module,” which lacks antecedent basis in the claim.
Regarding claim 20, lines 9-10 recite the limitation “the elements,” which lacks antecedent basis in the claim.
Regarding claim 20, lines 13-14 recite the limitation “the heat element,” which lacks antecedent basis in the claim.
Regarding claim 20, line 21 recite the limitation “the vibratory element,” which lacks antecedent basis in the claim.
Regarding claim 20, lines 25-26 recite the limitation “the pressure module,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11-13, 15, and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Pat. Pub. 2020/0383826 to Bayat (herein Bayat).
Regarding claim 1, Bayat discloses an abdomen massaging system (pain relief system 100, Fig. 1), comprising: a massage belt operable to be worn on, or proximal to, the pelvic area of a user (main body 119 is worn around a user’s waist, Fig. 5), the massage belt comprising a heat unit (heating elements 108 are spread throughout forming heat pads in each section of body 119, Para. [0058], Fig. 3), the massage belt further comprising a vibratory unit (massaging elements 109 generate vibrations, Para. [0058], Fig. 3), and a pressure unit (inflatable bladder 118 applies pressure to the body, Para. [0059], Fig. 3); a control unit operable to regulate the heat unit, the vibratory unit, and the pressure unit (a controller operates to control the heating elements 108, massaging elements 109, and bladder 118, Para. [0030]), the control unit comprising a signal transmission device and a signal reception device (the controller is connected with and transmits operational signals to the heating elements 108, massaging elements 109, and bladder 118, Paras. 30, 58, and 59; the controller further configured to receive user input via remote controller 111, Para. 31, Figs. 2 and 4), the signal transmission device transmitting a heat signal to the heat unit to initiate heat in the massage belt (the controller controls the heating elements 108 to turn on or off, Paras. 15 and 52, Fig. 4), the heat signal comprising a heat signal mode and a heat rest mode, the heat signal mode initiating operation of the heat unit, the heat rest mode terminating operation of the heat element (the controller controls the heating elements 108 to turn on or off, Paras. 15 and 52, Fig. 4), the control unit transmitting a vibration signal to the vibratory unit to initiate vibration in the massage belt (the controller controls the massaging elements 109 to turn on or off, Para. 58, Fig. 4), the vibration signal comprising a vibration signal mode and a vibration rest mode, the vibration signal mode initiating operation of the vibratory unit, the vibration rest mode terminating operation of the vibratory unit (the controller controls the massaging elements 109 to turn on or off, Para. 58, Fig. 4), the control unit transmitting a pressure signal to the pressure unit to initiate pressure in the massage belt, the pressure signal comprising a pressure signal mode and a pressure rest mode (the controller controls the inflatable bladder 118 to turn inflate or deflate, Para. 60, Fig. 4), the pressure signal mode initiating operation of the pressure unit, the pressure rest mode terminating operation of the pressure unit (the controller controls the inflatable bladder 118 to turn inflate or deflate, Para. 60, Fig. 4); and a remote controller in operational communication with the signal reception device of the control unit (remote control 111 communicates with the controller), the remote controller operable to command the control unit to generate the heat signal, the vibration signal, and the pressure signal (remote control 111 controls the treatment elements to turn on/off or to modify operational parameters, Fig. 4); wherein the control unit comprises a constant module (the controller is configured to discretely turn on and off the various functions of the system 100 based on user input from remote control 111, Fig. 4) and the user can use the constant module to initiate operation of the vibratory unit, the heat unit, and the pressure unit at predetermined intensities and speeds (heat settings 112, massage settings 113, and pressure settings 114 are sent from remote controller 111 to controller to turn the functions of the device on at discrete levels, such as a medium massage level, Fig. 4).
Regarding claim 2, Bayat discloses wherein the control unit is disposed on a control side of the massage belt (the controller is attached to the system 100 to allow user control directly from the system itself during use, Para. 57, therefore the controller must be disposed on the side away from the user in order for the user to have access to the controls, additionally, when the remote controller 111 is utilized in conjunction with the controller, the remote controller 111 may be stored in external pocket 107 which is on the side facing away from the user, Para. 57, Fig. 2), and the heat unit, the vibratory unit, and the pressure unit are disposed on a massage side of the belt (heating elements 108, massage elements 109, and inflatable bladder 118 are disposed on side configured to contact the user, Fig. 3).
Regarding claim 3, Bayat discloses wherein the heat unit comprises a heating pad (heating elements 108 form a heating pad within main body 119, Fig. 3).
Regarding claim 4, Bayat discloses wherein the vibratory unit comprises a vibrator (massaging elements 109 are vibrators, Fig. 3).
Regarding claim 5, Bayat discloses wherein the pressure unit comprises an air pressure bladder (inflatable bladder 118 is filled with air, Para. [0059]).
Regarding claim 11, Bayat discloses wherein the control unit comprises a timer (system 100 includes an automatic shut-off option, which works on a time interval, Para. [0064]), the timer regulating a duration of the heat signal, the vibration signal, and the pressure signal (shut-off option operates to stop the control signals sent to the treatment elements from the controller to cease operation after a predetermined time, Para. [0064]).
Regarding claim 12, Bayat discloses wherein the control unit comprises a recharge outlet operable to receive power from an external power source (system 100 is capable of being used without attachment to a wall power source, and is capable of being recharged, Para. [0053]), the recharge outlet 102 being in electrical communication with the heat unit, the vibratory unit, and the pressure unit (power is supplied to the treatment elements, Para. [0053]).
Regarding claim 13, Bayat discloses further comprising a power cord carrying power from the external power source to the recharge outlet (rechargeable adaptor 102 connects the system 100 to an external power source, Para. [0053]).
Regarding claim 15, Bayat discloses wherein the massage belt comprises a body portion (main body 119, Fig. 2) and at least one fastener (adjustable belt means 103, Fig. 2), the at least one fastener being operable to help retain the body portion on, or proximal to, the pelvic area (adjustable belt means 103 includes a fastening means, such as Velcro 104, Para. [0054], Fig. 2).
Regarding claim 17, Bayat discloses wherein the at least one fastener comprises a snap button (adjustable belt means 103 may alternatively have a snap to close the strap, Para. [0054]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. 4,702,235 to Hong (herein Hong).
Regarding claim 6, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat does not disclose wherein the pressure unit applies pressure at a base line pressure.
However, Hong teaches a therapeutic lumbar brace (Fig. 1) including wherein the pressure unit applies pressure at a base line pressure (chamber 24 is inflated to a pressure prior to the belt 20 being fastened to the user, Col. 5 lines 29-30, the pressure being adjustable up or down by electrical pump 46 by switches housed in buckle 22, Col. 5 lines 34-36, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable bladder of Bayat to be adjustably inflated as taught by Hong in order to provide a greater degree of comfortability to the user of the device.
Regarding claim 7, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.  
Modified Bayat further discloses wherein the pressure signal mode is operative when the pressure applied by the pressure module is above the base line pressure (Hong electrical pump 46 receives a signal to increase pressure above the initial inflation, Col. 5 lines 34-36).
Regarding claim 8, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.  
Modified Bayat further discloses wherein the pressure rest mode is operative below the base line pressure (Hong electrical pump 46 receives a signal to decrease pressure below the initial inflation, Col. 5 lines 34-36).
Regarding claim 20, claim 20 recites many of the same limitations as those found in claim 1.  For the sake of brevity, only those new limitations appearing in claim 20 will be addressed below.
Bayat further discloses an abdomen massaging system (pain relief system 100, Fig. 1) including the massage belt further comprising a body portion (main body 119, Fig. 2) and at least one fastener (adjustable belt means 103, Fig. 2), the fastener being operable to help retain the body portion on, or proximal to, the pelvic area  of a user (adjustable belt means 103 includes a fastening means, such as Velcro 104, Para. [0054], Fig. 2); the control unit being disposed on a control side of the belt (controller disposed on surface facing away from the user, Fig. 2), and the elements are disposed on a massage side of the belt (heating elements 108, massage elements 109, and inflatable bladder 118 are disposed on side configured to contact the user, Fig. 3).

Claims 9, 10, 16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. Pub. 2021/0213216 to Smith (herein Smith).
Regarding claim 9, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat does not disclose wherein the control unit comprises a speed level controller, the speed level controller being operational to regulate the intensity of the vibratory unit and the pressure unit.
However, Smith teaches a portable therapy apparatus (Fig. 1) including wherein the control unit comprises a speed level controller (user input component 216 is utilized to control the intensity of the applied vibrations at a high, medium, or low levels, Para. [0116]), the speed level controller being operational to regulate the intensity of the vibratory unit and the pressure unit (user input component 216 regulates the intensity of the applied therapy, Para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Bayat to include adjustable levels of vibrational intensity as taught by Smith in order to prevent application of stimulation to the user above their desired comfort level.
Regarding claim 10, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Bayat further discloses wherein the speed level controller comprises a high level, a medium level, and a slow level (Smith user input component 216 allows for selection of low, medium, and high for vibration).
Regarding claim 16, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat discloses a single strap (adjustable means 103), but does not disclose wherein the at least one fastener comprises a pair of straps arranged on opposing ends of the body portion to fasten the body portion on the pelvic area.
However, Smith teaches a portable therapy apparatus (Fig. 1) including wherein the at least one fastener comprises a pair of straps arranged on opposing ends of the body portion to fasten the body portion (straps 158, 160 are formed in pairs and secure the band segments 102, 104 to the user, Para. [0093], Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single strap of Bayat to include two straps as taught by Smith in order to reduce the chance of the system shifting while the user ambulates through increased engagement about the body.
Regarding claim 18, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat discloses a wireless remote controller (remote control 111), but Bayat does not explicitly disclose wherein the remote controller includes at least one of the following: a cell phone and a radio remote controller.
However, Smith teaches a portable therapy apparatus (Fig. 1) including wherein the remote controller includes a radio remote controller (vibration may be controlled by a remote control communicating via Bluetooth with the apparatus, Bluetooth operating on the radio frequency band between 2.4 and 2.483 GHz, see Para. 1 of NPL Bluetooth Wavelength & Frequency, a copy of which was previously provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control of Bayat to operate in the radio frequency range as taught by Smith in order to utilize a well-known wireless communication technology with the expected results of reliable short-range data communication between the controller and remote control.
Regarding claim 19, claim 19 recites many of the same limitations as those found in claims 1 and 9.  For the sake of brevity, only those new limitations appearing in claim 19 will be addressed below.
Bayat further discloses an abdomen massaging system (pain relief system 100, Fig. 1), including the massage belt further comprising a body portion (main body 119, Fig. 2) and at least one fastener (adjustable belt means 103, Fig. 2), the fastener being operable to help retain the body portion on, or proximal to, the pelvic area (adjustable belt means 103 includes a fastening means, such as Velcro 104, Para. [0054], Fig. 2); the control unit further comprising a timer (system 100 includes automatic shut-off option, which works on time interval, Para. [0064]), the timer regulating the duration of the signals (shut-off option operates to stop the control signals to the treatment elements to cease operation after a predetermined time, Para. [0064]). 

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Bayat in view of US Pat. Pub. 2020/0085116 to Harris (herein Harris).
Regarding claim 14, Bayat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Bayat does not disclose wherein the control unit comprises an idle module, the idle module being operable to terminate operation of the vibratory unit, the heat 16 unit, and the pressure unit.
However, Harris teaches a wearable vibrational/thermal system (Fig. 1) including wherein the control unit comprises an idle module (switch 70 serves as an on/off switch for the vibrational and thermal treatment elements, Table 1 and Fig. 5), the idle module being operable to terminate operation of the vibratory unit, the heat 16 unit, and the pressure unit (on/off switch 70 serves to stop operation of all treatment elements, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller or remote control of Bayat to include an on/off switch as taught by Harris in order to prevent unintentional activation of the system when not in use on a subject.

Response to Arguments
Applicant's arguments with respect to the rejection of claim 1 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Bayat does not disclose the amended feature of a constant module to initiate operation of the vibratory, heat, and pressure units at predetermined intensities and speeds (see Arguments Page 14 lines 8-16).
The Examiner disagrees.  As noted in Para. 20 above, the Examiner finds that the remote controller (111) of Bayat is a constant module, as the controller includes heat settings (112), massage settings (113), and pressure settings (114) which activate the corresponding elements at discrete, predetermined levels.  The same arguments apply mutatis mutandis to independent claims 19 and 20.
Therefore, the rejection of claims 1-20 still stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785